Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Specification
The disclosure is objected to because of the following informalities:
On page 5 paragraph 2 line 2-3, the equation is whited out. 
On page 10 paragraph 1 line 1, the equation is whited out.
Appropriate correction is required.

Claim Objections
Claims 1 and 3-5 are objected to because of the following informalities:  
In claim 1 line 8, “the number” should be “a number” because this limitation lacks antecedent basis.
In claim 1 line 9, “the correlation” should be “a correlation” because this limitation lacks antecedent basis. Fixing this error also fixes the lack of antecedent basis of “the correlation in claim 1 line 13.
In claim 1 line 10, “the spatial distance” should be “a spatial distance” because this limitation lacks antecedent basis.
In claim 1 line 15, “the length of the long side of the design domain” should read “a length of a long side of the design domain” because this limitation lacks antecedent basis.
In claim 1 line 18, “the first several eigenvalues” should read “a first several eigenvalues” because this limitation lacks antecedent basis.
In claim 1 lines 19-20, “the sum of the selected eigenvalues” should read “a sum of the selected eigenvalues” because this limitation lacks antecedent basis.
In claim 1 line 20, “the sum of all eigenvalues” should read “a sum of all eigenvalues” because this limitation lacks antecedent basis.
In claim 1 line 22, “the vector” should read “a vector” because this limitation lacks antecedent basis.
In claim 1 line 29, “the elastic modulus” should read “an elastic modulus” because this limitation lacks antecedent basis.
In claim 1 line 31-32, “the optimization objective” should read “an optimization objective” because this limitation lacks antecedent basis.
In claim 1 line 32, “the structural stiffness” should read “a structural stiffness” because this limitation lacks antecedent basis.
In claim 1 line 32-33, “the structural compliance” should read “a structural compliance” because this limitation lacks antecedent basis.
In claim 1 line 34, “the material -field function value” should read “a material-field function value” because this limitation lacks antecedent basis. This also fixes the lack of antecedent basis for the same limitation in claim 1 line 44-45.
In claim 1 line 36, “the structural material consumption” should read “a structural  material consumption” because this limitation lacks antecedent basis.
In claim 1 line 37 “the material volume constraint upper limit” should read “a material volume constraint upper limit” because this limitation lacks antecedent basis.
In claim 1 line 38 “the volume” should read “a volume” because this limitation lacks antecedent basis.
In claim 1 line 39, “the vector of design variables” should read “a vector of design variables” because this limitation lacks antecedent basis.
In claim 1 line 40, “the value of each design variable” should read “a value of each design variable” because this limitation lacks antecedent basis.
In claim 3 line 2, “the expression” should read “an expression” because this limitation lacks antecedent basis.
In claim 3 line 4, the equation is whited out. Note that the FRPR document filed on 4/20/2020, although written in Chinese, has the correct equation.
In claim 3 line 5, “the smoothing parameter” should read “a smoothing parameter” because this limitation lacks antecedent basis.
In claim 3 line 6, “the convergence condition” should read “a convergence condition” because this limitation lacks antecedent basis.
In claim 3 line 6, “the relative change of the objective function” should read “a relative change of an objective function” because this limitation lacks antecedent basis.
In claim 3 line 8, “the material” should read “a material” because this limitation lacks antecedent basis.
In claim 4 line 3, “the optimality criteria” should read “an optimality criteria” because this limitation lacks antecedent basis.
In claim 4 line 4, “the surrogate model-based method” should read “a surrogate model-based method” because this limitation lacks antecedent basis.
In claim 5 line 3, “the optimality criteria” should read “an optimality criteria” because this limitation lacks antecedent basis.
In claim 5 line 4, “the surrogate model-based method” should read “a surrogate model-based method” because this limitation lacks antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

With respect to claim 1, in claim 1 line 2 the language “mainly comprising two parts, i.e.” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d). For purposes of examination the language will be interpreted as: “
The limitation “step 1: discretization and reduced series expansion of the material field of the design domain” in claim 1 line 4 is rejected as indefinite for being in narrative form. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  For purposes of examination, the limitation will be interpreted as “step 1: performing discretization and reduced series expansion of the material field of the design domain by performing steps comprising:”
The limitation “step 2: topology optimization of structure” in claim 1 line 27 is rejected as indefinite for being in narrative form. The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  For purposes of examination, the limitation will be interpreted as “step 2: performing topology optimization of structure by performing steps comprising:”
The limitation “the vector of design variables is the reduced series expansion coefficient vector η of the material field” of claim 1 lines 39-40 renders the claim indefinite because it is a narrower range limitation restating a broad range limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 line 22-23 recites the broad recitation “where η represents the vector of undetermined series expansion coefficients,”, and the claim also recites “the vector of design variables is the reduced series expansion coefficient vector η of the material field” in claim 1 lines 39-40 which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination, the second recitation at claim 1 lines 39-40 will be interpreted as “the vector of design variables is the undetermined series expansion coefficient vector η of the material field”.
The limitation “iterative process” in claim 1 line 44 renders the claim indefinite because it is a narrower range limitation restating a broad range limitation. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 1 lines 42-43 recites the broad recitation “iterative solution”, and the claim also recites “iterative process” in claim 1 line 44 which is the narrower statement of the range/limitation.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims. For purposes of examination the first recitation of the limitation will be interpreted as “conducting an iterative process to generate a  solution”.
Claims 2-5 are rejected under 35 U.S.C. 112(b) for incorporating by reference the rejected claim language of claim 1.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5 are rejected under 35 U.S.C. 101 because the claimed invention is directed to patent ineligible subject matter. To determine if a claim is directed to patent ineligible subject matter, the Court has guided the Office to apply the Alice/Mayo test, which requires:
1. Determining if the claim falls within a statutory category;
2A. Determining if the claim is directed to a patent ineligible judicial exception consisting of a law of nature, a natural phenomenon, or abstract idea; and
2B. If the claim is directed to a judicial exception, determining if the claim recites limitations or elements that amount to significantly more than the judicial exception. 
(See MPEP 2106).
Step 2A is a two-prong inquiry. MPEP 2106.04(II)(A). Under the first prong, examiners evaluate whether a law of nature, natural phenomenon, or abstract idea is set forth or described in the claim. Abstract ideas include mathematical concepts, certain methods of organizing human activity, and mental processes. MEPEP 2106.04(a)(2). The second prong is an inquiry into whether the claim integrates a judicial exception into a practical application. MPEP 2106.04(d).
During examination, examiners should apply the same eligibility analysis to all claims regardless of the number of exceptions recited therein. Unless it is clear that a claim recites distinct exceptions, such as a law of nature and an abstract idea, care should be taken not to parse the claim into multiple exceptions, particularly in claims involving abstract ideas. Accordingly, if possible examiners should treat the claim for Prong Two and Step 2B purposes as containing a single judicial exception. See MPEP 2106.04(II)(B).


With respect to claim 1, applying step 1, the preamble of claim 1 claims a method so this claim falls within the statutory category of a process. In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded. 
A structural topology optimization method based on material-field reduced series expansion, mainly comprising two parts, i.e. material-field reduced series expansion, and structural topology optimization modeling, including the steps as follows: 
step 1: discretization and reduced series expansion of material field of design domain 
1.1) determining a two-dimensional or three-dimensional design domain according to actual conditions and size requirements of a structure, defining a bounded material-field function with spatial dependency, and uniformly selecting several observation points in the design domain to discretize the material field; controlling the number of the observation points within 10,000; limiting the material-field function to [-1, 1], defining the correlation between any two points in the material field by a correlation function that depends on the spatial distance between the two  points, that is, 
            
                C
                
                    
                        
                            
                                x
                            
                            
                                1
                            
                        
                        ,
                        
                            
                                x
                            
                            
                                2
                            
                        
                    
                
                =
                
                    
                        exp
                    
                    ⁡
                    
                        
                            
                                -
                                
                                    
                                        
                                            
                                                
                                                    
                                                        
                                                            
                                                                x
                                                            
                                                            
                                                                1
                                                            
                                                        
                                                        -
                                                        
                                                            
                                                                x
                                                            
                                                            
                                                                2
                                                            
                                                        
                                                    
                                                
                                            
                                            
                                                2
                                            
                                        
                                    
                                    
                                        
                                            
                                                l
                                            
                                            
                                                c
                                            
                                            
                                                2
                                            
                                        
                                    
                                
                            
                        
                    
                
                ,
            
        
where x1 and x2 represent spatial positions of the two points, lc represents a correlation length, and             
                
                    
                
            
         represents 2-norm; 
1.2) determining the correlation length, calculating the correlation among all the observation points, and constructing a symmetric positive-definite correlation matrix with a diagonal of 1, wherein the correlation length is not greater than 25% of the length of the long side of the design domain; 
1.3) conducting eigenvalue decomposition on the symmetric positive-definite correlation matrix in step 1.2), sorting eigenvalues from big to small, selecting the first several eigenvalues according to the truncation criterion, wherein the truncation criterion is: the sum of the selected eigenvalues accounts for 99.9999% of the sum of all eigenvalues; and 
1.4) conducting reduced series expansion on the material field, that is, 
            
                φ
                
                    
                        x
                    
                
                =
                
                    
                        η
                    
                    
                        T
                    
                
                
                    
                        Λ
                    
                    
                        -
                        
                            
                                1
                            
                            
                                2
                            
                        
                    
                
                
                    
                        Ψ
                    
                    
                        T
                    
                
                C
                
                    
                        x
                    
                
            
        ,
where η represents the vector of undetermined series expansion coefficients, Λ represents a diagonal matrix composed of the eigenvalues selected in 1.3), Ψ represents a matrix composed of corresponding eigenvectors in 1.3, and C(x)Application No. NEWAttorney Docket No. 0124/0316PUS1      Page 3 of 6 represents a correlation vector between x and all observation points obtained through the correlation function in step 1.1); 
step 2. topology optimization of structure 
2.1) firstly, conducting finite element meshing on the design domain, establishing a power- law interpolation relationship between the elastic modulus of finite elements and the material field; secondly, applying loads and boundary conditions in the design domain, to conduct finite element analysis; and finally, building a structural topology optimization model, wherein the optimization objective is to maximize the structural stiffness or minimize the structural compliance, and constraint conditions and design variables are as follows: 
a) constraint condition 1: it is required that the material-field function value of each observation point is not greater than 1; 
b) constraint condition 2: the structural material consumption is determined as not greater than the material volume constraint upper limit; the upper limit of material volume is 5%-50% of the volume of the design domain; 
c) design variables: the vector of design variables is the reduced series expansion coefficient vector 11 of the material field, the value of each design variable being between -100 and 100; 
2.2) according to the structural topology optimization model built in step 2.1), conducting sensitivity analysis on optimization objective and constraint conditions; conducting iterative solution using a gradient-based algorithm or gradient-free algorithm, using an active-constraint strategy in the iterative process, only counting constraint conditions where the material-field function value of the current observation point is greater than -0.3 in the algorithm, thus obtaining structural optimal material distribution.
The limitations are abstract ideas because they are directed to mathematical calculations, mathematical formulas, and mental processes. See MPEP 2106.04(a)(2)(I)(C); MPEP 2106.04(a)(2)(I)(B); and MPEP 2106.04(a)(2)(III), first bullet - a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind. Step 1.1 has steps of determining, defining, selecting, controlling, and again defining. All of these steps are referring to how a person would mentally set up a mathematical equation to be solved using a numerical method, which is ineligible for being directed to a mental process. The final defining step in 1.1. is actually claiming a mathematical formula which is ineligible for being directed to a mathematical formula. Step 1.2 is directed to performing the calculation setup by the formula defined in 1.1, which is ineligible for being directed to a mathematical calculation. Steps 1.3 and 1.4 are directed to the mental process and calculations necessary to perform the eigenvalue decomposition and truncate the higher order terms. Step 1.4 also contains a formula, which is in ineligible for being directed to mathematical formula. Similar to step 1.1, step 2.1 has limitations and constraints for setting up a mathematical equation to be solved using a mathematical algorithm, which is ineligible for being directed to a mental process that one can perform in the human mind or using a piece of paper. Step 2.2. is claiming performing specific mathematical calculations in order optimize an objective function under certain constraints and boundary conditions, which is ineligible for claiming a mathematical calculation. Therefore, the limitations are directed to mathematical calculations, mathematical formulas, and mental processes, which are patent ineligible for being directed to multiple abstract ideas. 
Under step 2A prong two, the judicial exception has not been integrated into a practical application. Here, the claim recites no additional limitations. If the claim as a whole integrates the recited judicial exception into a practical application, then it would be patent eligible. Here, the claim is generally linked to optimizing a real-world structure, but the actual claim language is directed purely to mathematically modeling the structure and executing mathematical calculations to optimize a design of the structure.
Moving on to step 2B of the analysis, Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or combination of elements that are beyond the judicial exception. For limitations that were categorized as “apply it” or generally linking the use of an abstract idea to a particular technological environment or field of use, the analysis is the same. The limitations that were determined to be extra-solution activity will require further analysis.
There are no additional limitations to consider under a significantly more analysis because all of the limitations are directed to abstract ideas. After reviewing the specification and looking at the claim as a whole, there is no indication that this claim is directed to a combination of known elements arranged or organized in an unconventional matter. As drafted and under a broadest reasonable interpretation, generic computer components may be arranged in the conventional manner to perform the claimed limitations. Therefore, looking at the claim as an ordered combination, the limitations do not amount to significantly more than the abstract idea.
For the foregoing reasons, claim 1 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 2, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The structural topology optimization method based on material-field reduced series expansion according to claim 1, wherein the correlation function in step 1.1) comprises an exponential-model function and a Gaussian model function. The limitations provide additional functions that must be incorporated into the correlation function which is ineligible for being directed to a mathematical formula. MPEP 2106.04(a)(2)(I)(B). There are no additional limitations that may integrate this claim into a practical application because the entire claim is directed to mathematical formulas. There are not additional limitations that may provide significantly more for the same reason. Therefore, claim 2 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 3, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The structural topology optimization method based on material-field reduced series expansion according to claim 1, wherein the expression of the power-law 
    PNG
    media_image1.png
    94
    844
    media_image1.png
    Greyscale
the smoothing parameter increases stepwise from 0 to 9, that is, increases by 1.5 each time after the convergence condition is met; the convergence condition is that the relative change of the objective function between two successive iterations is less than 0.005; p represents a penalization factor; and Eo represents an elastic modulus of the material. The limitations are directed to a mathematical formula and how to perform mathematical calculations using the mathematical formula, which is ineligible subject matter. See MPEP 2106.04(a)(2)(I)(C); MPEP 2106.04(a)(2)(I)(B). There are no additional limitations that may integrate this claim into a practical application because the entire claim is directed to mathematical formulas. There are not additional limitations that may provide significantly more for the same reason. Therefore, claim 3 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 4, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The structural topology optimization method based on material- field reduced series expansion according to claim 1, wherein the gradient-based algorithm in step 2.2) is the optimality criteria method or method of moving asymptotes, and the gradient-free algorithm is the surrogate model-based method or genetic algorithm. The limitations here further defining the mathematical algorithm used to perform the optimization in step 2.2. of claim 1 by providing three more specific options: moving asymptotes, surrogate modeling, or genetic algorithms. On their face, these are specific types of mathematical algorithms, which are part of the mathematical calculations claimed in claim 1, which is ineligible subject matter. See MPEP 2106.04(a)(2)(I)(C). There are no additional limitations that may integrate this claim into a practical application because the entire claim is directed to mathematical formulas. There are not additional limitations that may provide significantly more for the same reason. Therefore, claim 4 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

With respect to claim 5, the claimed invention is directed to an abstract idea without significantly more. The claim recites: The structural topology optimization method based on material- field reduced series expansion according to claim 3, wherein the gradient-based algorithm in step 2.2) is the optimality criteria method or method of moving asymptotes, and the gradient-free algorithm is the surrogate model-based method or genetic algorithm. The limitations here further defining the mathematical algorithm used to perform the optimization in step 2.2. of claim 1 by providing three more specific options: moving asymptotes, surrogate modeling, or genetic algorithms. On their face, these are specific types of mathematical algorithms, which are part of the mathematical calculations claimed in claim 1, which is ineligible subject matter. See MPEP 2106.04(a)(2)(I)(C). There are no additional limitations that may integrate this claim into a practical application because the entire claim is directed to mathematical formulas. There are not additional limitations that may provide significantly more for the same reason. Therefore, claim 5 is rejected under 35 U.S.C. 101 as being directed to patent ineligible subject matter.

 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A shape parameterization method using principle component analysis in applications to parametric shape optimization” (Yonekura)  in view of “Robust topology optimization accounting for misplacement of material” (Jansen) in further view of “A Novel Simplification Method of Point Cloud with Directed Hausdorff Distance” (Li), U.S. Pat. 11,138,816 (Bechhoefer) and “Topology optimization under uncertainty via non-intrusive polynomial chaos expansion” (Keshavarazzadeh) 
With respect to claim 1, Yonekura teaches A structural topology optimization method based on material-field reduced series expansion, mainly comprising two parts, i.e. material-field reduced series expansion, and structural topology optimization modeling, including the steps as follows (see generally FIG. 1, [page 2]; with two example cases: a two dimensional air-foil, [page 4 col 1 paragraph 3 lines 1-2]; and a cooling hole in a gas turbine blade, [page 5 col 2 paragraph 3 lines 1-3]): step 1: discretization (in FIG. 1, discretize geometries by generating structural grids, [page 2]) and reduced series expansion of material field of design domain (in FIG. 1, apply PCA to geometries and cut off high-order basis vectors, [page 121401-2]) 1.1) determining a two-dimensional or three-dimensional design domain according to actual conditions and size requirements of a structure (design space represented by parameters should be able to represent a variety of shapes, [Abstract] line 5; linear space Φ is defined in equation (3), [page 2 col 1 paragraph 6 line 1]; in case 4.1, two-dimensional design space chosen, where the domain fits the reference shapes selected from Abbot and Von Doenhoff of the airfoil, [page 4 col 2 paragraph 1 lines 1-2]; and in case 4.2, three-dimensional design space chosen, as seen in FIG. 10, where design space fits the reference shapes selected from existing research, [page 6 col 1 paragraph 3 lines 1-3]), defining a bounded material-field function with spatial dependency (for parametric optimization the equation (4) is defined, where αi is the parameter and φi is the parameterized local to global coordinate mapping, and the local coordinates (p,q) are bounded from 0<p<1 and 0<q<1, [page 2 col 1 paragraph 5 lines 3-4]; [page 2 col 1 paragraph 6 line 1]), uniformly selecting several observation points in the design domain to discretize the material field (discretize shapes by generating grids, and treat shape as a set of points, [page 3 col 1 paragraph 2 lines 1-3]; note uniform grids are shown in FIG. 2 and FIG. 5, [pages 3-4]); limiting the material-field function to [-1, 1] (as seen in eq. 6, φi is decomposed into an average term and fluctuation term                         
                            
                                
                                    φ
                                
                                ^
                            
                        
                    i ; by nature of fluctuation being φi – φavg fluctuation term will be normalized around 0, and can be scaled to [-1,1] by dividing by the fluctuation range, [page 2 col 2 paragraph 2 line 5], in FIG. 4, the y-axis is normalized and scaled to be about 0 and between the ranges of [-1, 1]), defining the correlation between any two points in the material field by a correlation function that depends on the spatial distance between the two points (referred to as variant-covariant tensor P in equation 7, [page 2 col 2 paragraph 2 lines 6-7]),  calculating the correlation among all the observation points (this is simply calculating the variant-covariant tensor P in equation 7, [page 2 col 2 paragraph 2 lines 6-7]; at first, the vector                         
                            
                                
                                    φ
                                
                                ^
                            
                        
                    I  and the variant-covariant tensor are computed by equations (16)-(17), [page 3 col 1 paragraph 2 lines 8-11]), and constructing a symmetric positive-definite correlation matrix with a diagonal of 1 (this is part of computing eigenvalues as shown in equation (8), [page 2 col 2 paragraph 2 lines 8-10], equation 8 can be re-written as eigenvalue equation (A-λI)v = 0, where I is the identity matrix with 1’s on the diagonal), 1.3) conducting eigenvalue decomposition on the symmetric positive-definite correlation matrix in step 1.2) (solving for eigenvectors and eigenvalues using equation 8, [page 2 col 2 paragraph 2 lines 8-10]; see for example [page 3 col 1 paragraph 2 line 12]), sorting eigenvalues from big to small (where eigenvalues are aligned in descending order, [page 2 col 2 paragraph 2 line 11]), selecting the first several eigenvalues according to truncation criterion (ignore high order components and define dimension-reduced design space, [page 2 col 2 paragraph 3 lines 7-10]; truncation criterion is equation (13), [page 2 col 2 paragraph 3 line 5]);  1.4) conducting reduced series expansion on the material field (solving for equation (11) [page 2 paragraph 3 line 9]; see also equation 18, [page 3 col 1 paragraph 3 line 16]), step 2. topology optimization of structure (in FIG. 1, find the optimal geometry by Heuristic Method, [page 2]) 2.1) firstly, conducting finite element meshing on the design domain (discretize shapes by generating grids, and treat shape as a set of points, [page 3 col 1 paragraph 2 lines 1-3]), finally, building a structural topology optimization model (parametric optimization algorithms, such as genetic algorithms (GAs) or response surface methods (RSM), [Abstract] line 2-4), conducting iterative solution using a gradient-based algorithm or gradient-free algorithm, using an active-constraint strategy in the iterative process (compute the governing equations iteratively, [page 1 col 1 paragraph 3 lines 4-6]).
Yonekura does not teach controlling the number of the observation points within 10,000; that is, C(x_1,x_2) = exp((-||x_1-x_2||^2)/l_c^2), where x_1 and x_2 represent spatial positions of the two points, l_c represents a correlation length, and || || represents 2-norm; 1.2) determining correlation length, wherein the correlation length is not greater than 25% of the length of the long side of the design domain; wherein the truncation criterion is: the sum of the selected eigenvalues accounts for 99.9999% of the sum of all eigenvalues; and that is, phi(x) = eta^T * lambda^(-1/2)*psi^T*C(x), where eta represents the vector of undetermined series expansion coefficients, lambda represents a diagonal matrix components of the eigenvalues selected in 1.3, psi represents a matrix composed of corresponding eigenvectors in 1.3, and C(x) represents a correlation vector between x and all observation points obtained through the correlation function in step 1.1); establishing a power-law interpolation relationship between the elastic modulus of finite elements and the material field; secondly, applying loads and boundary conditions in the design domain, to conduct finite element analysis; and wherein the optimization objective is to maximize the structural stiffness or minimize the structural compliance, and constraint conditions and design variables are as follows: a) constraint condition 1: it is required that the material-field function value of each observation point is not greater than 1; b) constraint condition 2: the structural material consumption is determines as not greater than the material volume constraint upper limit; the upper limit off material volume is 5%-50% of the volume of the design domain; design variables: the vector of design variables is the reduced series expansion coefficient vector eta of the material field, the value of each design variable being between -100 and 100; 2.2) according to the structural topology optimization model build in step 2.1), conducting sensitivity analysis on optimization objective and constraint conditions; only counting constraint conditions where the material-field function value of the current observation point is greater than -0.3 in the algorithm, thus obtaining structural optimal material distribution.
However, Jansen teaches that is, C(x_1,x_2) = exp((-||x_1-x_2||^2)/l_c^2), where x_1 and x_2 represent spatial positions of the two points, l_c represents a correlation length, and || || represents 2-norm (equation (20), which is expanded form of L2 norm, [page 322 col 2 paragraph 1 line 3]); 1.2) determining correlation length, wherein the correlation length is not greater than 25% of the length of the long side of the design domain (implementation of one of the variables in equation (20), [page 322 col 2 paragraph 1 line 3]; see example 5.3, where correlation length lc = L/4, [page 330 col 2 paragraph 3 line 3]); and that is, phi(x) = eta^T * lambda^(-1/2)*psi^T*C(x), where eta represents the vector of undetermined series expansion coefficients, lambda represents a diagonal matrix components of the eigenvalues selected in 1.3, psi represents a matrix composed of corresponding eigenvectors in 1.3, and C(x) represents a correlation vector between x and all observation points obtained through the correlation function (see third line of the derivation labeled equation 30, note the same Greek letters are used but in the reference they are lowercase rather than capitalized, [page 323 col 2 paragraph 3 line 6]; definitions of variables [page 323 col 2 paragraph 1 lines 1-3]); establishing a power-law interpolation relationship between the elastic modulus of finite elements and the material field (SIMP method explained by equation (1), [page 319 col 1 paragraph 1 line 18]; used in example 5.1, [page 325 col 1 paragraph 4 line 14], example 5.2 [page 328 col 2 paragraph 3 line 8]); secondly, applying loads and boundary conditions in the design domain, to conduct finite element analysis (optimization algorithm using finite element analysis and Monte Carlo method, [page 324 col 2 paragraph 3 lines 12-20]; in example 5.1, distributed load f and lower bound E_min applied to 288x96 equally sized finite elements, [page 325 col 1 paragraph 4 lines 8-14]; example 5.2 has unit load and E_min used, [page 328 col 2 paragraph 3 lines 5-8]); wherein the optimization objective is to maximize the structural stiffness or minimize the structural compliance (minimum compliance optimization formulated in first line of equation 10, [page 320 col 2 paragraph 2 lines 1-4]; see also equation (34), [page 324]), constraint conditions and design variables are as follows: a) constraint condition 1: it is required that the material-field function value of each observation point is not greater than 1 (density is constrained to below 1 in third line of equation (10), [page 320 col 2 paragraph 2 line 6]; see also equation (34), [page 324]);  b) constraint condition 2: the structural material consumption is determined as not greater than the material volume constraint upper limit (second line of equation 10, [page 320 col 2 paragraph 2 line 5]; see also equation (34), [page 324]); the upper limit off material volume is 5%-50% of the volume of the design domain (example 5.1 has V_max set to .25 or 25%, [page 325 col 1 paragraph 4 lines 16-17]; V_max set to ¼ or 25% in example 5.2, [page 328 col 2 paragraph 3 lines 9-10]); 2.2) according to the structural topology optimization model build in step 2.1), conducting sensitivity analysis on optimization objective and constraint conditions (eq. (12), [page 320 col 2 paragraph 3 lines 1-4]; see also equations (34) and (35), [page 324 col 2 paragraph 2 lines 1-7]); only counting constraint conditions where the material-field function value of the current observation point is greater than -0.3 in the algorithm, thus obtaining structural optimal material distribution (η is the threshold value of the Heaviside function, that allows for crisp 0-1 designs, [page 319 col 2 paragraph 2 line 14-17]; may also be uniformly distributed random value n(THETA) is an element of [a;b], which under the assumption that a is -1 and b is 1, the -.3 threshold would be covered, [page 327 col 1 paragraph 1 lines 1-3]). 
Neither Yonekura nor Jansen teach controlling the number of the observation points within 10,000; wherein the truncation criterion is: the sum of the selected eigenvalues accounts for 99.9999% of the sum of all eigenvalues; or design variables: the vector of design variables is the reduced series expansion coefficient vector eta of the material field, the value of each design variable being between -100 and 100.
However, Li teaches controlling the number of the observation points within 10,000 (see table I, where original points are cut down to sampled points of 10,000 or less for each row, [page 473]).
Yonekura, Jansen, and Li do not teach wherein the truncation criterion is: the sum of the selected eigenvalues accounts for 99.9999% of the sum of all eigenvalues; or design variables: the vector of design variables is the reduced series expansion coefficient vector eta of the material field, the value of each design variable being between -100 and 100.
However, Bechhoefer teaches wherein the truncation criterion is: the sum of the selected eigenvalues accounts for 99.9999% of the sum of all eigenvalues (for aircraft and other critical systems acceptable design reliability is “six-nines” i.e. 99.999% reliability, [col 4 ln 38-42]).
Yonekura, Jansen, Li, and Bechhoefer do not teach design variables: the vector of design variables is the reduced series expansion coefficient vector eta of the material field, the value of each design variable being between -100 and 100.
However, Keshavarzzadeh teaches design variables: the vector of design variables is the reduced series expansion coefficient vector eta of the material field, the value of each design variable being between -100 and 100 (generate a random field z, by assigning uniform random variables to each phi in equation 18 with the constraint that eta is between -sqrt 3 and sqrt 3, [page 125 paragraph 2 line 7]-[page 126 paragraph 1 line 4]; example provided with PCE coefficients solved between -100 and 100, [page 133 paragraph 1 lines 11-12]; another example provided with coefficients solved between -100 and 100 at equation (48), [page 139]).
It would have been obvious to one skilled in the art before the effective filing date to combine Yonekura with Jansen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Yonekura discloses a system that teaches all of the claimed features except for specific equations used in the expansion for principle component analysis and model order reduction. Yonekura suggests that there are variety of PCA methods, (Yonekura [page 2 col 1 paragraph 5 line 18]). Jansen teaches that a structure is subjected to multiple sources of uncertainty, (Jansen [page 317 col 2 paragraph 3 lines 9-11]); and further provides a method of perturbing structural members in a finite element model to model the uncertainty caused by imperfections, (Jansen [page 321 col 1 paragraph 1 lines 1-8]). This uncertainty is implemented using a Gaussian random field, (Jansen [page 321 col 2 paragraph 2 line 2]), and incorporating the random field into the covariance function Cp, (Jansen [page 322 col 1 paragraph 1 lines 1-4]), which leads to the more specific equations regarding correlation length in eq. 20 and EOLE approximation using the covariance function in eq. 30, (Jansen [page 322-323]). A person having skill in the art would have a reasonable expectation of successfully increasing robustness in the system and method of Yonekura by modifying the covariance function of Yonekura (Yonekura eq. 7, [page 2]) with the covariance function and KL decomposition method of Jansen (Jansen eq’s. (19), (20), and (30), [page 322-323]). Therefore, it would have been obvious to combine Yonekura with Jansen to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Yonekura in view of Jansen with Li because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Yonekura in view of Jansen discloses a system that teaches all of the claimed features except for limiting the number of points used to describe an object to 10,000. Li teaches that large numbers of redundant points require excessively large storage space and lots of time for post-processing, (Li [Abstract] lines 1-5]). To counter act these problems, Li provides a synthetic point cloud simplification method to obtain computationally manageable point sets, (Li [Abstract] lines 6-7). A person having skill in the art would have a reasonable expectation of successfully reducing the point sets generated in Yonekura in view of Jansen to manageable number by modifying Yonekura in view of Jansen with the simplification method of Li. Therefore, it would have been obvious to combine Yonekura in view of Jansen with Li to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Yonekura in view of Jansen and Li with Bechhoefer because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Yonekura in view of Jansen and Li discloses a system and method that teaches all of the claimed features except for using a six-nines cutoff for the reduced order model. Yonekura specifically teaches an 80% accuracy cutoff, (Yonekura [page 3 col 1 paragraph 1 lines 1-4]), but does not provide a reason why a 99.9999% accuracy may be better. Bechhoefer teaches that for certain applications such as aircraft or other critical systems designs under load should have a six-nines reliability, (Bechhoefer [col 4 ln 38-42]). Given the formula for tuning the accuracy of dimension reduced design space of Yonekura (Yonekura eq. (13) [page 2 col 2]) and the teaching of Bechhoefer, a person having skill in the art would have a reasonable expectation of successfully increasing the accuracy of the model Yonekura in view of Jansen and Li to handle critical structural systems by modifying Yonekura in view of Jansen and Li with the six-nines number of Bechhoefer. Therefore, it would have been obvious to combine Yonekura in view of Jansen and Li with Bechhoefer to a person having ordinary skill in the art.
It would have been obvious to one skilled in the art before the effective filing date to combine Yonekura in view of Jansen, Li, and Bechhoefer with Keshavarazzadeh because this is Combining Prior Art Elements According to Known Methods To Yield Predictable Results. Yonekura in view of Jansen, Li, and Bechhoefer is the base reference that teaches all limitations except for the coefficients being between -100 and 100. Rather than having all coefficients listed as variables, Keshavarazzadeh gives some actual numbers for the coefficients, which are between -100 and 100 (see for example, [page 133 paragraph 1 lines 11-12]). The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. When assigning actual numbers into Yonekura in view of Jansen, Li, and Bechhoefer, a person having skill in the art would be able to use the known method of assigning coefficients with a zero mean and unit variance (Keshavarazzadeh [page 126 paragraph 1 line 2]), and get results between -100 and 100. A person having skill in the art would have recognized that actually inputting numbers would result in numbers defined by certain constraints, and starting with zero mean and unit variance would likely provide results that are more likely to converge. Therefore, it would have been obvious to combine Yonekura in view of Jansen, Li, and Bechhoefer with Keshavarazzadeh to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.

With respect to claim 2, Yonekura in view of Jansen, Li, Bechhoefer, and Keshavarazzadeh teaches all of the limitations of claim 1. Yonekura does not teach wherein the correlation function in step 1.1) comprises an exponential-model function and a Gaussian model function.
However, Jansen teaches wherein the correlation function in step 1.1) comprises an exponential-model function (exp in eq. 20, [page 322]) and a Gaussian model function (p(x, θ), [page 321 col 2 paragraph 2 line 2]).
It would have been obvious to one skilled in the art before the effective filing date to combine the invention of Yonekura in view of Jansen, Li, Bechhoefer, and Keshavarazzadeh with Jansen because a teaching, suggestion, or motivation in the prior art would have led one skilled in the art to combine prior art teaching to arrive at the claimed invention. Yonekura discloses a system that teaches all of the claimed features except for specific equations used in the expansion for principle component analysis and model order reduction. Yonekura suggests that there are variety of PCA methods, (Yonekura [page 2 col 1 paragraph 5 line 18]). Jansen teaches that a structure is subjected to multiple sources of uncertainty, (Jansen [page 317 col 2 paragraph 3 lines 9-11]); and further provides a method of perturbing structural members in a finite element model to model the uncertainty caused by imperfections, (Jansen [page 321 col 1 paragraph 1 lines 1-8]). This uncertainty is implemented using a Gaussian random field, (Jansen [page 321 col 2 paragraph 2 line 2]), and incorporating the random field into the covariance function Cp, (Jansen [page 322 col 1 paragraph 1 lines 1-4]), which leads to the more specific equations regarding correlation length in eq. 20 and EOLE approximation using the covariance function in eq. 30, (Jansen [page 322-323]). A person having skill in the art would have a reasonable expectation of successfully increasing robustness in the system and method of Yonekura by modifying the covariance function of Yonekura (Yonekura eq. 7, [page 2]) with the covariance function and KL decomposition method of Jansen (Jansen eq’s. (19), (20), and (30), [page 322-323]). Therefore, it would have been obvious to combine Yonekura with Jansen to a person having ordinary skill in the art.

With respect to claim 4, Yonekura in view of Jansen, Li, Bechhoefer, and Keshavarazzadeh teach all of the limitations of claim 1, as noted above. Yonekura further teaches wherein the gradient-based algorithm in step 2.2) is the optimality criteria method or method of moving asymptotes, and the gradient-free algorithm is the surrogate model-based method or genetic algorithm (genetic algorithms (GAs) or response surface methods (RSMs), [Abstract] lines 3-4).

Claims 3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over “A shape parameterization method using principle component analysis in applications to parametric shape optimization” (Yonekura)  in view of “Robust topology optimization accounting for misplacement of material” (Jansen) in further view of “A Novel Simplification Method of Point Cloud with Directed Hausdorff Distance” (Li), U.S. Pat. 11,138,816 (Bechhoefer) and “Topology optimization under uncertainty via non-intrusive polynomial chaos expansion” (Keshavarazzadeh) in still further view of “Topology optimization approaches” (Sigmund)
With respect to claim 3, Yonekura in view of Jansen, Li, Bechhoefer, and Keshavarazzadeh teaches all of the limitations of claim 1, as noted above. Yonekura does not teach wherein the expression of the power-law interpolation relationship of the elastic modulus of the element in step 2.1) is E(x) = [unintelligible], where [unintelligible] and phi(x) represent Heaviside projection functions, the smoothing parameter increases stepwise from 0 to 9, that is, increases by 1.5 each time after the convergence condition is met; the convergence condition is that the relative change of the objective function between two successive iterations is less than 0.005; p represents a penalization factor; and Eo represents an elastic modulus of the material. 
However, Jansen teaches wherein the expression of the power-law interpolation relationship of the elastic modulus of the element in step 2.1) is E(x) = [unintelligible], where [unintelligible] and phi(x) represent Heaviside projection functions, the smoothing parameter increases stepwise from 0 to 9, that is, increases by 1.5 each time after the convergence condition is met; p represents a penalization factor; and Eo represents an elastic modulus of the material (see equation (1) referring to SIMP method, [page 319]; see also FIG. 1 showing Heaviside projection function with increasing values of smoothing parameter BETA from equation (5), [pages 319-320]).
Yonekura, Jansen, Li, Bechhoefer, and Keshavarazzadeh do not teach the convergence condition is that the relative change of the objective function between two successive iterations is less than 0.005. 
However, Sigmund teaches the convergence condition is that the relative change of the objective function between two successive iterations is less than 0.005 (convergence criteria modified from 0.01 to 0.001, which includes 0.005, [page 1045 col 2 paragraph 1 lines 3-5]).
It would have been obvious to one skilled in the art before the effective filing date to combine Yonekura in view of Jansen, Li, Bechhoefer, and Keshavarazzadeh with Sigmund because this is Combining Prior Art Elements According to Known Methods To Yield Predictable Results. Yonekura in view of Jansen, Li, Bechhoefer, and Keshavarazzadeh is the base reference that teaches all limitations except for a specific convergence condition using the SIMP approach and how it works. The only difference between the claimed invention and the prior art is the lack of actual combination of the elements in a single prior art reference. When assigning actual numbers into Yonekura in view of Jansen, Li, and Bechhoefer, a person having skill in the art would be able to use the known method of setting a convergence criterion between 0.01 and 0.001, (Sigmund  [page 1045 col 2 paragraph 1 lines 3-5]). A person having skill in the art would have recognized that actually inputting numbers would picking certain convergence criteria. Therefore, it would have been obvious to combine Yonekura in view of Jansen, Li, Bechhoefer, and Keshavarazzadeh with Sigmund to a person having ordinary skill in the art, and this claim is rejected under 35 U.S.C. 103.


With respect to claim 5, Yonekura in view of Jansen, Li, Bechhoefer, Keshavarazzadeh, and Sigmund, teaches all of the limitations of claim 3, as noted above. Yonekura further teaches wherein the gradient-based algorithm in step 2.2) is the optimality criteria method or method of moving asymptotes, and the gradient-free algorithm is the surrogate model-based method or genetic algorithm (genetic algorithms (GAs) or response surface methods (RSMs), [Abstract] lines 3-4).


	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Reliability-based topology optimization against geometric imperfections with random threshold model” (Kang) – This is a paper by one of the inventors that teaches the process described in claim 1 in terms that would require incorporating many other references into the prior art rejections to fully teach the claims. For example, the first equation of claim 1 is taught by equation (25), [page 13]; and the second equation of claim 1 is taught by equation 12, [page 8], which also describes the truncation. However, implementation details such as determining a two-dimensional or three-dimensional design domain are not taught by this paper, and references such as Yonekura and Jansen would have to be incorporated into the process described on page 19 in order to cover these implementation details. Because Yonekura and Jansen already teach the necessary equations and some additional implementation details, Kang was not included as the primary reference to keep prosecution compact. 
“An Efficient Topology Description Function Method Based on Modified Sigmoid Function” (Yang) – efficient topology description function method (TDFM) that deals with smoothing the Heaviside function in a domain from [-1,1] as required by claim 1 line 9, [Abstract] and FIG. 1; equation (14) is of particular interest because it describes a λ cutoff of exactly -0.3, [page 5]; which an implementation detail of claim 1 line 45.
JP 2013003971 A (Yonekura) – similar to the primary reference, but originally published in Japanese rather than English.
U.S. Pat. 11,055,908 (Tewari) – method of determining orthogonal basis functions to approximate a random field, perform eigen-decomposition, truncate ordered eigenvectors, along with iterative updating are all disclosed, but with respect to a geobody rather than a support structure, [col 4 ln 10-39].


	
	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL EMERSON MILLER whose telephone number is (408)918-7548. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on (571) 272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.M./               Examiner, Art Unit 2148


/REHANA PERVEEN/              Supervisory Patent Examiner, Art Unit 2148